Per curiam.
The trial court denied the defendant’s motion for summary judgment and certified that interlocutory order for immediate review pursuant to Code Ann. § 81A-156 (h). That Code section, as amended, provides that an order denying summary judgment shall be subject to review by appeal in accordance with the provisions of Code § 6-701 (a) 2. The latter Code section provides that when an interlocutory decision which is not subject to direct appeal is certified by the trial judge, this court may, in its discretion, "... permit an appeal to be taken from such order, decision or judgment, if application is made thereto within 10 days after such certificate is granted.” No application to this court’s discretion was made and, therefore, this appeal must be dismissed.

Appeal dismissed.


All the Justices concur.

*494Decided January 6, 1978.
Martin W. Welch, for appellant.
Maylon K. London, for appellees.